225 S.W.3d 620 (2006)
BAKER HUGHES INTEQ, Appellant,
v.
LOTUS, L.L.C., Appellee.
No. 08-04-00240-CV.
Court of Appeals of Texas, El Paso.
August 4, 2006.
Steven L. Hughes, Mounce, Green, Myers, Safi & Galatzan, El Paso, for Appellant.
David M. Gunn, Beck, Redden & Secrest, L.L.P., Houston, for Appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Pending before the Court is a joint motion to dismiss this appeal pursuant to TEX.R.APP.P. 42.1(a)(2). The parties represent to the Court that all matters in controversy in the underlying lawsuit have been settled by agreement between the parties. The parties request that this appeal be dismissed and that the costs be assessed against the party incurring same. See TEX.R.APP.P. 42.1(d). The Court concludes that the motion should be granted. Therefore, we dismiss the appeal with costs taxed against the party incurring same.